Name: Commission Regulation (EC) No 1565/1999 of 16 July 1999 fixing for the 1999/2000 marketing year the buying-in price to be paid by storage agencies for unprocessed dried grapes
 Type: Regulation
 Subject Matter: trade policy;  plant product;  prices;  foodstuff;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R1565Commission Regulation (EC) No 1565/1999 of 16 July 1999 fixing for the 1999/2000 marketing year the buying-in price to be paid by storage agencies for unprocessed dried grapes Official Journal L 184 , 17/07/1999 P. 0016 - 0016COMMISSION REGULATION (EC) No 1565/1999of 16 July 1999fixing for the 1999/2000 marketing year the buying-in price to be paid by storage agencies for unprocessed dried grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products(1), as amended by Regulation (EC) No 2199/97(2), and in particular Article 9(8) thereof,(1) Whereas the criteria for fixing the prices at which storage agencies buy dried grapes are laid down in Article 9(2)(b) of Regulation (EC) No 2201/96; whereas the buying-in price for unprocessed dried grapes should be set for the 1999/2000 marketing year at the same level as for the 1998/1999 marketing year given the stability of the minimum import price;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year, the buying-in price referred to in Article 9(2) of Regulation (EC) No 2201/96 for unprocessed dried grapes shall be EUR 46,91 per 100 kg net.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.